DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 3 with traverse drawn to FIG. 8 in the reply filed on 09/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, 13 and 15-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. 20190296099.


    PNG
    media_image1.png
    560
    992
    media_image1.png
    Greyscale


Regarding claim 1, figs. 1 and 6 of Lee discloses an organic light-emitting panel having an active area DA (III-III) and a non-active area (region on outside DA) located at a periphery of the active area, the organic light-emitting panel comprising: 
a substrate 100; 
a planarization layer 111 disposed on the substrate, with at least one contact hole (as labeled by examiner above) being provided in the planarization layer in the active area, the planarization layer including a first side surface having a first inclination and a second side surface having a second inclination that is different from the first inclination; 
a first electrode 310 disposed on the planarization layer; 
a bank 113 disposed on a portion of a top surface of the planarization layer and a portion of a top surface of the first electrode; 
an organic layer 320 (par [0083]) disposed on the top surface of the first electrode disposed in a first open area of the bank in the active area;
a second electrode 330 disposed on the organic layer and the bank; 
a dam 123’ located in the non-active area to at least partially surround the active area; and 
an encapsulation member 410/430 disposed on the second electrode and the substrate on which the dam is disposed, 
wherein, from among side surfaces of the planarization layer, the first inclination of the first side surface of the planarization layer, located in the non-active area and closest to the dam, wherein the first inclination of the first side surface with respect to a top surface of the substrate is smaller than the second inclination of the second side surface of the planarization layer, with respect to the top surface of the substrate (as labeled by examiner above).

    PNG
    media_image2.png
    669
    499
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    560
    992
    media_image1.png
    Greyscale


Regarding claim 19 (see rejection of claim 1 above), figs. 1 and 6 of Lee discloses an organic light-emitting display device comprising: 
(see rejection of claim 1) an organic light-emitting panel having a display area and a non-display area adjacent to the display area; and 
a driver circuit (see par [0003] and fig. 1 elements outside DA) driving the organic light-emitting panel, 
wherein the organic light-emitting panel includes: 
a substrate; 
a planarization layer on the substrate, with at least one contact hole being provided in the planarization layer in the active area; 
a first electrode on the planarization layer; 
a bank on a portion of a top surface of the planarization layer and a portion of a top surface of the first electrode; 
an organic layer on the top surface of the first electrode disposed in a first open area of the bank in the active area; 
a second electrode on the organic layer and the bank; 
a dam located in the non-active area to at least partially surround the active area; and 
an encapsulation member on the second electrode and the substrate on which the dam is disposed, 
wherein, from among side surfaces of the planarization layer, a first inclination of a first side surface of the planarization layer, located in the non-active area and closest to the dam, wherein the first inclination of the first side surface with respect to a top surface of the substrate is smaller than a second inclination of a second side surface of the planarization layer, with respect to the top surface of the substrate.
	
Regarding claim 10, fig. 6 of Lee discloses wherein, in the non-active area, the bank is disposed to overlap the top surface of the planarization layer and expose the first side surface of the planarization layer.

    PNG
    media_image3.png
    610
    1039
    media_image3.png
    Greyscale

Regarding claim 11, fig. 6 of Lee (as labeled by examiner above) discloses wherein a third inclination of a first side surface of the bank, located in the non-active area and closest to the dam, with respect to the top surface of the substrate is smaller than the first inclination of the planarization layer.

 Regarding claim 13, fig. 6 of Lee discloses wherein an outermost portion of the top surface of the planarization layer 111 is located closer to the dam than an end portion of the first side surface of the bank 113.
	
Regarding claim 15, fig. 6 of Lee discloses wherein an angle ranging from 15° to 30° is defined between the first side surface of the planarization layer and the top surface of the substrate (see the arrow of first and third inclination which can varied from zero to some angle greater than 30 which includes the claimed angle ranging from 15° to 30°).

Regarding claim 16, fig. 6 of Lee discloses wherein, in the non-active area, a second encapsulation layer 420 is disposed to at least partially cover the first side surface of the planarization layer and the bank.

Regarding claim 17, fig. 6 of Lee discloses wherein one edge of a second encapsulation layer 430 of the encapsulation member is disposed closer to the dam than the planarization layer and the bank.


    PNG
    media_image4.png
    563
    1155
    media_image4.png
    Greyscale


Regarding 18, fig. 6 of Lee discloses wherein the bank has at least one second open area  (between 113 and 121c - he third layer 121c′ may include the same material as the pixel defining layer 113, par [0108]) exposing a connector electrode 20b (this is exposed before formation of 410) disposed (on bottom of) on the planarization layer in the non-active area, and a third inclination of the first side surface of the bank, disposed closest to the dam, with respect to the top surface of the substrate is smaller than a fifth inclination of a third side surface of the bank, surrounding the second open area, with respect to the top surface of the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829